Citation Nr: 1453413	
Decision Date: 12/04/14    Archive Date: 12/10/14

DOCKET NO.  12-34 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

1.  Entitlement to an initial rating in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD) prior to October 15, 2013.
 
2.  Entitlement to a staged initial rating in excess of 50 percent for service-connected PTSD from October 15, 2013.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel



INTRODUCTION

The Veteran had active service from May 1951 to February 1953.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  The July 2010 rating decision assigned an initial rating of 10 percent, effective from January 27, 2010.  A December 2012 rating decision assigned an initial rating of 30 percent.  A December 2013 rating decision assigned a staged initial rating of 50 percent effective October 15, 2013.

The Board is cognizant of the ruling of the United States Court of Appeals for Veterans Claims (Court) in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on individual unemployability (TDIU) due to a service-connected disability, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the record indicates that the Veteran worked for the Ford Motor Company for 35 years before retiring due to age and not due to his service-connected disabilities.  See, e.g., June 2012 VA examination report.  The Veteran has not argued, and the record does not otherwise reflect, that the disability renders him unable to secure or follow a substantially gainful occupation.  Therefore, the Board concludes that a claim for a TDIU has not been raised.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Prior to October 15, 2013, the Veteran's service-connected PTSD was manifested by symptoms productive of functional impairment most comparable to occupational and social impairment with reduced reliability and productivity.

2.  From October 15, 2013, the Veteran's service-connected PTSD is manifested by symptoms productive of functional impairment most comparable to occupational and social impairment with reduced reliability and productivity.


CONCLUSIONS OF LAW

1.  Prior to October 15, 2013, the criteria for an initial rating of 50 percent, but no higher, for service-connected PTSD have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.159, 3.159, 3.321, 4.1-4.14, 4.130, Diagnostic Code 9411 (2014). 

2.  From October 15, 2013, the criteria for an initial rating in excess of 50 percent for service-connected PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.159, 3.159, 3.321, 4.1-4.14, 4.130, Diagnostic Code 9411 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, and 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran's claim for a higher initial rating for PTSD arises from his disagreement with the initial rating that followed the grant of service connection for that disability.  Where the initial claim is one for service connection, once service connection has been granted, the claim has been substantiated.  Therefore, the initial intended purpose of the notice has been fulfilled and additional VCAA notice under §§ 5103(a) is not required.  Any defect in the notice is not prejudicial.  Goodwin v. Peake, 22 Vet. App. 128 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Rather, once a notice of disagreement has been filed, for example contesting a downstream issue such as the initial rating assigned to the disability, only the notice requirements for a rating decision and statement of the case described in 38 U.S.C.A. §§ 5104 and 7105 control as to the further communications with the Veteran, including as to what evidence is necessary to establish a more favorable decision.  38 C.F.R. § 3.159(b)(3) (2014).  Here, in December 2012 the RO provided the Veteran the required statement of the case, citing the applicable statutes and regulations and discussing the reasons and bases for not assigning a higher initial rating for the service-connected PTSD.  Therefore, the Board finds VA has satisfied its duty to notify the Veteran.

The duty to assist the Veteran has also been satisfied in this case.  38 C.F.R. § 3.159(c)(4).  The service personnel records, to include the Veteran's DD Form 214; lay statements from the Veteran, his wife, his sister, and two personal friends; and VA treatment records have been obtained and associated with the record.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran was provided VA examinations in March 2010, June 2012, and December 2013 for the PTSD.  The claims file was also forwarded to a VA examiner in May 2010 for a VA opinion on the PTSD.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, the examiners performed mental status examinations of the Veteran, considered the Veteran's reported symptomatology, and provided the medical information necessary to address the rating criteria in this case.  See generally Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Therefore, the Board finds the examinations to be adequate.  In addition, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected PTSD since he was last examined.  38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely due to the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95 (1995).

The Board notes that the Veteran's service treatment records are missing and that it has been determined that they were likely destroyed in the July 1973 fire at the National Personnel Records Center.  See March 2010 VA Form 3101.  The RO issued a Formal Finding of the Unavailability of Complete Service Records in April 2010.  There is no allegation of relevant in-service treatment.  Furthermore, the appeal period at issue is from the effective date of the award of service connection, January 27, 2010, through the present.  Therefore, the lack of service medical records does not prejudice the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).

The Board also notes that on a VA Form 21-4142, Authorization and Consent to Release Information to VA, received in January 2011, the Veteran identified a Dr. Pierce as having provided treatment for PTSD from 1962 to 1970.  The Board further notes that there is no record of any attempt by the RO to obtain these identified treatment records.  However, the Board finds that failure to obtain any such records does not preclude fair adjudication of the current appeal.  Even if such records do exist, they predate the effective date of the award of service connection, and the beginning date of the rating period on appeal, in January 2010, by several decades, and are therefore relevant only as to historical disability status.  There is sufficient evidence of record to surmise the historical disability status prior to the rating period on appeal.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994) ("Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.").  

There is no indication in the record that any additional evidence, relevant to the claim adjudicated in this decision, is available and not part of the claim file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Legal Criteria

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2014).  Pertinent regulations do not require that all cases will show all the findings specified.  However, findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2014); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

Further, a disability rating may require re-evaluation in accordance with changes in a Veteran's condition.  It is thus essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history.  The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999).

The Veteran's PTSD is rated by applying the criteria in 38 C.F.R. § 4.130, Diagnostic Code 9411 (2014).  The VA General Rating Formula for Mental Disorders reads in pertinent part: 

30 percent - Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

50 percent - Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 

70 percent - Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.

100 percent rating - Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.

The psychiatric symptoms listed in the above rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, consideration is given to all symptoms of the Veteran's PTSD that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  38 C.F.R. § 4.125 (2014).

Global Assessment of Functioning (GAF)

GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV).  According to the pertinent sections of DSM-IV, a GAF score of 61 to 70 indicates some mild symptoms or some difficulty in social, occupational, or school functioning, but generally good functioning, with some meaningful interpersonal relationships.  A GAF score of 51 to 60 indicates moderate symptoms or moderate difficulty in social, occupational, or school functioning.  A GAF score of 41 to 50 indicates serious symptoms or a serious impairment in social, occupational, or school functioning.  A GAF score of 31 to 40 indicates some impairment in reality testing or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood.

Analysis

The Board has reviewed all of the evidence in the claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  The Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

Initially, the Board notes the record indicates that, in addition to the service-connected PTSD, the Veteran has been diagnosed with a depressive disorder, an anxiety disorder, and dementia NOS, which are not service connected.  See March 2010, June 2012, and October 2013 VA examination reports; see also VA treatment records from the G.V. (Sonny) Montgomery VA Medical Center in Jackson, Mississippi (the Jackson VAMC).  The June 2012 and October 2013 VA examiners opined that it is not possible to differentiate which of the Veteran's psychiatric symptoms are attributable to each diagnosed psychiatric disability.  The Board will therefore consider all psychiatric signs and symptoms when adjudicating the claim for entitlement to a higher rating for the service-connected PTSD.  See Mittleider v. West, 11 Vet. App.  181, 182 (1998).

In consideration of all evidence of record, the Board finds that the Veteran's PTSD warrants a higher initial rating of 50 percent prior to October 15, 2013.  However, the Veteran's PTSD does not warrant an initial rating in excess of 50 percent at any time during the appeal period.  Although the Veteran did not exhibit all of the symptoms set forth as examples for a 50 percent rating, it is not required that all of the enumerated criteria be met for a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).

VA treatment records from the Jackson VAMC dated October 2009 reveal the Veteran reported crying spells almost daily, decreased appetite, nightmares, sleep disruption, and memory difficulties.  However, the Veteran denied hallucinations, suicidal ideations, and homicidal ideations.  On examination, he was cooperative, had good eye contact, was appropriately dressed and groomed, and exhibited normal psychomotor activity, normal thought processes, and a euthymic mood.  The Veteran was assigned a GAF score of 50.  Records dated January 2010 reveal the Veteran no longer felt sad or depressed, and reported that medications had helped with his memory difficulties.  However, the Veteran reported continued sleep difficulties due to nightmares.  The Veteran had good eye contact, appropriate dressing and grooming, and an appropriate affect.  His speech was normal, as were his thought processes.  He had an irritable mood.

At the March 2010 VA examination, the Veteran reported extensive difficulty sleeping due to nightmares relating to his in-service experiences.  He also reported, among other things, a heightened startle response, irritability, low frustration tolerance, frequent tearfulness, poor appetite, poor concentration, depression, and a desire to be alone.  On examination, the Veteran was alert and oriented to three spheres, had neutral psychomotor activity, and speech that was normal in rate, content, and volume, though somewhat decreased in spontaneity and with mild latency in response.  He had fair insight and appropriate judgment, did not appear to respond to internal stimuli, and denied hallucinations, suicidal ideations, and homicidal ideations.  The Veteran became very tearful while discussing his in-service experiences.  On the mini mental status examination, the Veteran scored only 22 out of 30 points.  Specifically, the Veteran missed two points on orientation, one on repetition, one on multi-step command, one on diagram copying, and three on recall.  The VA examiner noted "gross disorganization" on a clock drawing test.  The examiner noted that the Veteran was unable to correctly place numbers one through twelve on a blank clock face even after realizing that he made a mistake, and was unable to place hands on the clock to reflect a requested time.  The examiner assigned a GAF score of 60.

VA treatment records from the Jackson VAMC for three mental health visits in April and May 2010 reveal that the Veteran continued reporting nightmares, and became tearful when discussing his in-service experiences.  On examination at each visit, the Veteran showed appropriate affect and good insight and judgment.  He was alert and oriented at each of the visits.  In April 2010, the Veteran's mood was described as "labile/anxious/dysphoric."  The Veteran reported avoiding movies and television shows dealing with war and combat, and avoiding other veterans, who he felt would want to discuss war experiences.  The Veteran reported difficulties establishing close relationships, and again endorsed irritability and exaggerated startle response.  In May 2010, the Veteran reported his increased irritability and sensitivity to unexpected noise was causing marital frictions.  At all three visits, the Veteran was assigned a GAF score of 70.

Lay statements submitted in May 2010 by the Veteran's wife, sister, and two personal friends state that the Veteran had recently become uncharacteristically irritable and argumentative.  The Veteran's wife reported, "Anything that happens he blames on me, his anger is directed toward me."  The Veteran's wife also indicated that the Veteran screams throughout the night, and reports dreaming of dead people.  She indicated that the Veteran must be reminded to eat, needs help getting dressed, and is unable to take care of his daily needs without specific direction.

A mental treatment note from the Jackson VAMC dated June 2010 revealed the Veteran rambled about his experiences dealing with VA, became agitated, and at times could not be redirected.  The Veteran was also uncooperative at times, refusing to answer detailed questions.  The Veteran's wife reported that he was still having nightmares and increased irritability.  She also reported that, although he continued to cut the grass, he "did not want to do things much."

VA treatment records from the Jackson VAMC dated from July 2010 to April 2012 indicate that the Veteran was consistently assigned a GAF score of 55.  During this time, the Veteran's mental status examinations were generally normal, with some notations of disturbed mood.  The Veteran continued to report irritability and difficulties sleeping.  In July 2010, the Veteran's wife reported that the Veteran was more depressed, and that this was causing marital strife.  At the same visit, the Veteran's affect became very labile as he recounted his in-service experiences.  At a visit in August 2010, the Veteran reported a period of acute dysphoria two weeks prior, during which he threatened to harm himself.  He reported that the incident was partially related to a family issue and partially related to his PTSD symptoms.  In December 2011, the Veteran was "getting along better" and "getting out and doing things."  In April 2012, he reported recent marital strife due to the Veteran's PTSD symptoms, and that he and his wife had taken steps to obtain a divorce, but decided not to go through with one.  At that visit, the Veteran had a euthymic mood with an appropriate affect.

At the June 2012 VA examination, the Veteran reported that he preferred to be alone, that he continued to have nightmares, and that he experienced sadness and fatigue.  On examination, the Veteran had normal cognitive functioning with impairment in short term memory.  He was alert and oriented to four spheres, with a euthymic mood and congruent affect.  He was cooperative, tracked conversation well, and demonstrated a concrete thought process with thought content focused on responding to questions.  The Veteran denied hallucinations, suicidal ideations, and homicidal ideations.  The Veteran scored 25 out of 30 points on a mini mental status examination.  The June 2012 VA examiner noted that the Veteran's PTSD was manifested by symptoms of depressed mood, anxiety, chronic sleep impairment, mild memory loss, impairment of short and long-term memory, disturbances of motivation and mood, and obsessional rituals that interfere with routine activities.  The VA examiner opined that, overall, the Veteran's PTSD was manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.  The VA examiner assigned a GAF score of 55.

A mental treatment note from the Jackson VAMC dated July 2013 indicates the Veteran was doing well and appeared somewhat better.  The Veteran's mood was stable, but he reported still having some bad dreams and nightmares.  On examination, the Veteran was alert and cooperative, his speech was productive and goal directed, and he had an affect appropriate to his euthymic mood.  The Veteran reported no suicidal ideations or homicidal ideations.  A general treatment note dated August 2013 also indicates that the Veteran was forgetful.

At the October 2013 VA examination, the Veteran reported avoidance of situations that might remind him of his in-service experiences, an exaggerated startle response, and difficulty remembering to take his medications and to turn off dangerous appliance.  He also reported that he needed assistance in handling his money.  The October 2013 VA examiner noted that the Veteran was emotionally labile.  The VA examiner also noted that the Veteran's PTSD was manifested by symptoms of depressed mood; anxiety; chronic sleep impairment; mild memory loss, both in terms of short- and long-term memory; difficulty in understanding complex commands; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; and difficulty in adapting to stressful circumstances, including work or a work-like setting.  The VA examiner opined that, overall, the Veteran's PTSD was manifested by occupational and social impairment with reduced reliability and productivity.  The VA examiner assigned a GAF score of 50.

Of note, the Veteran was also afforded a separate VA examination in October 2013 for aid and attendance or housebound status.  At that VA examination, the VA examiner noted moderate short-term memory loss, but opined that the Veteran  could perform all functions of self-care and could independently complete activities of daily living, including driving within his neighborhood.

The Board finds that, throughout the entire appeal period, the Veteran's PTSD manifestations most closely approximate symptoms productive of functional impairment comparable to occupational and social impairment with reduced reliability and productivity.  For example, at the March 2010 VA examination, the Veteran had difficulty completing complex instructions during the mental status examination.  The Veteran and the other lay witnesses reported throughout the appeal period that the Veteran was irritable and argumentative, which has adversely affected his personal relationships.  Indeed, the record shows that at one point the Veteran's irritability led him and his wife to consider divorce.  The Veteran and other lay witnesses have also consistently reported throughout the appeal period that the Veteran experiences nightmares and disturbed sleep.  The Veteran has reported that he typically gets only three to four hours of sleep per night.  In addition, the Veteran demonstrated impaired memory at the March 2010, June 2012, and October 2013 VA examinations.  The Veteran also demonstrated disturbances of motivation and mood at points throughout the appeal period.  Therefore, a rating of 50 percent is warranted for the entire appeal period.

The Board further finds that the Veteran is not entitled to a 70 percent rating for his PTSD at any time during the appeal period.  The Veteran's PTSD has not manifested in symptoms productive of functional impairment comparable to occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  As examples, the evidence does not demonstrate suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances.  The Board notes that the June 2012 VA examiner indicated the Veteran engages in obsessional rituals, which is one of the examples listed under the 70 percent rating criteria.  However, the Board finds that there is otherwise no evidence in the record, including treatment reports, that the Veteran engages in obsessional rituals.  The Board also acknowledges that the evidence shows the Veteran is often irritable, and that impaired impulse control, such as unprovoked irritability, is one of the examples listed under the 70 percent rating criteria.  However, the Board finds that, overall, the demonstrated functional impairment more closely approximates the criteria for a 50 percent rating despite evidence showing that the PTSD may be manifested by one or two of the examples listed under the 70 percent rating criteria.  Therefore, a rating of 50 percent is warranted.  See 38 C.F.R. § 4.7.

The Board also finds the Veteran is not entitled to a 100 percent rating for his PTSD.  The Veteran's PTSD has not manifested in symptoms productive of functional impairment comparable to total occupational and social impairment.  As examples, the evidence does not demonstrate gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; disorientation to time or place; or memory loss for names of close relatives, own occupation or own name.  The Board acknowledges that at one visit in August 2010 the Veteran reported that he had threatened to harm himself two weeks prior, and that the threats were at least partially related to his PTSD symptoms.  However, there is no evidence that the Veteran is a persistent danger to himself or others, or that the PTSD is otherwise manifested at a level most closely approximating the 100 percent rating criteria.  The Board therefore finds that a rating of 50 percent, and no higher, is warranted.  See 38 C.F.R. § 4.7.

The Board recognizes that the Veteran was assigned GAF scores as low as 50, which indicates serious symptoms.  However, a GAF score is only one component of a Veteran's disability picture.  Furthermore, the Veteran has been assigned GAF scores as high as 70, indicating only mild symptoms.  Furthermore, the Veteran's GAF scores have generally been in the mid-50s, indicating moderate symptoms.  The Board assigns greater probative value to the medical evidence and clinical findings in the claims file, to include VA examination reports that noted the Veteran's reported symptoms.  As explained in detail above, the clinical findings, including the Veteran's reported symptoms, are most consistent with a rating of 50 percent, but no higher.

The Board notes that the Veteran is competent to report his PTSD symptoms, as doing so requires only personal knowledge.  See Layno v. Brown, 6 Vet. App. 465 at 469.  By the same token, the Veteran's wife, sister, and two friends are also competent to report observations of and interactions with the Veteran.  The Veteran is credible in his belief that he is entitled to a higher rating.  However, the Board finds the opinions and findings provided by medical professionals, to include the VA examiners, to be more probative given the professionals' expertise in evaluating mental disorders.  This more probative evidence supports a finding that a rating of 50 percent, and no higher, is warranted for the entire appeal period.

In light of the above, the Board finds that a rating of 50 percent, but no higher, is warranted for PTSD for the entire appeal period, and that staged ratings are not appropriate.  See Fenderson, 12 Vet. App. 119.  With respect to any claim for entitlement to a rating in excess of 50 percent, a preponderance of the evidence is against the claim.  The benefit-of-the-doubt rule is not for application and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Extra-Schedular Consideration

The Board has considered referral for extra-schedular consideration.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors that would render application of the Schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

An extra-schedular rating is warranted where the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2014); see also Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extra-schedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.

With respect to the first prong in Thun, the evidence in this case does not show such an exceptional or unusual disability picture that the available schedular rating for the service-connected PTSD is inadequate.  The Veteran simply requested a higher rating, and did not claim that his disability is exceptional or unusual.  Moreover, the rating criteria allow for a higher rating, but, as detailed above, the Veteran's PTSD symptomatology has not been shown to be productive of the level of functional impairment warranted for either a 70 percent rating or a 100 percent rating.  38 C.F.R. § 4.130.  Furthermore, the criteria in 38 C.F.R. § 4.130, General Rating Formula for Mental Disorders, refer to symptoms "such as" those specifically listed, and the Board must address and consider symptoms other than those specifically listed, as well as overall level of impairment.  See, e.g., Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16. Vet. App. 436, 442 (2002).  Thus, any psychiatric symptoms that are not specifically listed in the criteria are contemplated by the criteria, as the criteria expressly allows for consideration of symptoms other than those specifically listed.  The rating criteria are therefore adequate and contemplate the Veteran's PTSD symptomatology.  Therefore, referral for extra-schedular consideration is not warranted.

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.


ORDER

Entitlement to an initial rating of 50 percent, but no higher, for service-connected PTSD is granted for the entire period on appeal prior to October 15, 2013, subject to controlling regulations applicable to the payment of monetary benefits.

Entitlement to an initial rating in excess of 50 percent for service-connected PTSD, from October 15, 2013, is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


